Title: To Thomas Jefferson from George Runnels, 22 January 1823
From: Runnels, George
To: Jefferson, Thomas


Sir,
St Barts
22 January 1823.
By a letter which you did my Son, then at N.York, the honour to write him under the 3 November 22, I perceive you received that, I had the honour of addressing to you in September L.P. And, that, having taken the requisite information from Baron Stackelberg, to whom I took the liberty of referring you without notice of it to him; you had, condescendingly, communicated the result to the Secretary of State. My Son being now in the W. Indies, I expect to be joined by him every moment. He mentions that before he left America he had transmitted his address to you: that should he have obtained an Agency for either of the british colonies enumerated in my solicitations to you for the weight of your name in his  favour, the appointment may follow him. Having not, yet, had any particular communication from him, I know not if he applied to the department of State for the effect of your intercession. Under this uncertainty; and under the impression that it is my duty to address that Department—I take the liberty of doing so, now, under your protection.Accept, Sir, my best acknowledgements for your readiness to further the views of a Father, for the promotion of a cherished child, whose ability to do so himself, has been sadly paralysed by untoward fortune. And receive, if you please, the homage of my most profound respect.Runnels